DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-6, 8- 13 and 15-20 allowed.
The following is an examiner’s statement of reasons for allowance: The claim must be taken as a whole, and it requires (1) two paragraphs are combined as a cross-partition paragraph and set as an interim document, (2) annotations with the interim document are alongside with annotations from the whole document with pointers to the document partitions in which they originate, and (3) the pointers including character offsets corresponding to where the text occurs in the partition that was processed.
Closest prior art, Damera (US 20140215321 A1) discloses determining probabilities based on both a variable range of pages in a layout and a variable range of length of content in the layout, identify a maximum probability from the determined probabilities and  identify values for a number of pages and a length of content associated with the maximum probability for determination of where to crop content in the layout. As a result, optimization of a layout by cropping content, providing a higher quality document as the context of the content is considered and/or aesthetic appearance. However, disclosure of Damera does not teach the above requirements. Chen and Sesum fail to cure the deficiencies of Damera. Independent claims are therefore directed to allowable subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see page 8, filed Janurary 3, 2022, with respect to claims 1, 8 and 15 have been fully considered and are persuasive. The rejections under 35 U.S.C. §103 of claims 1-6, 8-13 and 15-20 have been withdrawn.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEUNG W JUNG whose telephone number is (571)270-5249. The examiner can normally be reached Monday-Friday, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on (571)272-3644. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SEUNG W. JUNG
Examiner
Art Unit 2144



/SCOTT T BADERMAN/Supervisory Patent Examiner, Art Unit 2144